DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
Claims 1-281 and 284 are cancelled; claims 282-283 and 285-296 are pending.

Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive. Applicant argues (page 6, “Remarks”) the amendments to the claims. These will be addressed below in the prior art rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 282-283 and 285-296 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Imran et al (U.S. 6,535,764). Regarding claims 282 and 285-296, Imran discloses (col. 3, lines 24-38) an implantable stimulation device adapted to engage with the cardia sphincter of the patient, wherein the implantable stimulation device comprises at least one electrode arranged to deliver electrical energy pulses to the cardia sphincter; a control device (col. 5, lines 11-39) for controlling the implantable stimulation device to stimulate the cardia sphincter by providing electrical energy pulses for increasing a sphincter tonus so that the cardia closes; an implantable energy source (col. 15, lines 37-61) for providing energy to the implantable stimulation device; a sensor configured to sense a functional parameter of the apparatus; and an implantable movement restriction device (col. 5, line 49-col. 6, line 16) having a volume allowing it to be completely invaginated by the stomach fundus wall of the patient, in a non-encircling manner with respect to the patient’s stomach, and an outside shaped to rest against the stomach wall without penetrating said wall when the implantable movement restriction device is in an invaginated position; wherein: the control device is adapted to, in an operational state, cause the stimulation device to stimulate the cardia sphincter with electrical energy pulses; and to determine a current state of the energy source based on the  by the sensor, and wherein the apparatus further comprises: an internal signal transmitter connected to the control unit, wherein the internal signal transmitter is configured to transmit information related to the current state of the energy source.
Regarding claim 283, Imran discloses (col. 13, lines 43-68) the control device is adapted to, in the operational state, cause the stimulation device to stimulate the cardia sphincter with at least two pulse train segments; each pulse train segment comprises at least two pulse trains that are separated from each either by the second time break; the at least two pulse train segments are separated from each other by a third time break: and the third time break is longer than the second time break.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBORAH L MALAMUD/           Primary Examiner, Art Unit 3792